Citation Nr: 1434546	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residual T shaped scar, status post treatment for acne keloidal nuchae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1983 to November 1989.  He also had a period of active service from November 1989 to April 1993 that was under dishonorable conditions.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of whether new and material evidence has been received to reopen a claim for service connection for headaches secondary to treatment for residual T shaped scar, service connection for recurring skin disorder secondary to treatment for residual T shaped scar, service connection for hair loss secondary to treatment for residual T shaped scar, and entitlement to reimbursement for unauthorized medical expenses, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Throughout the period of the claim, the Veteran's service-connected scar has been manifested by only one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residual T shaped scar, status post treatment for acne keloidal nuchae have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2002-2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim in a letter sent in April 2007, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  Additionally, the Veteran was afforded VA examinations in November 2007 and April 2011.  The Board finds the VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  In this regard, the Board notes that the VA examiners provided all information required for rating purposes.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's residual T shaped scar, status post treatment for acne keloidal nuchae is rated under 38 C.F.R. § 4.118, Diagnostic Code 7800-7806 (2002-2008).

Skin disabilities affecting the head, face or neck may be evaluated under Diagnostic Code 7800, which provides that a 10 percent rating is warranted for one characteristic of disfigurement.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.

The Board notes that Diagnostic Code 7800 and other diagnostic codes for evaluating scars were revised effective October 23, 2008.  However, the "old criteria will apply to applications received before that date." 73 Fed. Reg. 54708-12 (Sept. 23, 2008), corrected 77 Fed. Reg. 2910 (Jan. 20, 2012).  This rating criteria revision allows for a veteran to request a review under the new criteria, but no such request has been made in this case.  As the Veteran's claim was pending prior to October 23, 2008, the Board will not consider the post-October 23, 2008, version of Diagnostic Codes 7800-7806.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the November 2007 rating decision on appeal, the Veteran was granted service connection and a 10 percent rating for residual T shaped scar, status post treatment for acne keloidal nuchae, effective April 2007.  In December 2007, he claimed that the disability warranted an increased rating.  In a March 2011 rating decision, an earlier effective date of February 1996 for service connection of residual T shaped scar, status post treatment for acne keloidal nuchae was granted.

For the reasons explained below, the Board has determined that an initial rating in excess of 10 percent is not warranted for the Veteran's residual T shaped scar, status post treatment for acne keloidal nuchae.

In a January 1998 statement, the Veteran reported that a cut on his head from infected hair clippers caused little bumps on his head and neck, resulting in a series of shots that caused hair loss, sores, and soreness.  He also indicated that he had a scar due to a related surgery.

An October 2003 private treatment record by Dr. P.O., notes that a keloid formation on the Veteran's scalp was surgically excised in 1997 or 1998.  The Veteran denied headaches, change in vision, shortness of breath, other keloids, or skin problems.  Examination revealed a keloid formation that measured approximately eight centimeters (cm) wide, 11 cm long, and two cm thick.  Dr. P.O. gave an impression of keloid formation of the posterior scalp, status post resection with a reformation, and recommended postoperative radiation therapy to the posterior scalp following a second resection.  In December 2003, Dr. P.O. reported that the Veteran's radiation therapy had resolving acute side effects; in a February 2004 follow-up note, Dr. P.O. indicated that there was no evidence of recurrence of the keloid and the area was slightly hyperpigmented.

In an October 2007 VA skin examination report, the Veteran's acne keloidal nuchae was found on greater than five percent but less than 20 percent of the head, face, neck, and hands, with a T shaped scar on the occipital area of the scalp two inches by two inches and a band across the cervical area measuring four inches by one inch.  The report notes that a July 1997 biopsy of an occipital scalp keloid disclosed fibrosis and patchy adherent blood clot.  The diagnosis was scar with multiple foci of ruptured folliculitis and abscess, no atypia seen.  

In a November 2007 VA scar examination report, the Veteran's occipital T shaped scar was noted to be two inches wide and two inches in length with skin discoloration lighter than normal, no tenderness on palpation, no adherence to underlying tissue, no limitation of motion, no underlying soft tissue damage, no skin ulceration, no underlying tissue loss, no elevation or depression of the scar, no disfigurement of the head, face, or neck, normal texture of the scarred area, and no induration or inflexibility.

An April 2011 VA scar examination report indicates the original injury was secondary to being clipped during an initial processing haircut that developed a keloid which was treated with eventual surgical excision around 1996 or 1997, and another surgical removal and radiation in 2003.  The Veteran noted he developed headaches from radiation treatments.  The Veteran's scar measured five cm maximum width by four cm maximum length, with the total area less than 6 square inches.  Examination revealed no pain, abnormal texture, underlying soft tissue loss, elevated or depressed contour, or adherence to underlying tissue, with the skin evidencing no signs of breakdown, induration or inflexibility, and there were no disabling effects.  The skin did show signs of inflammation, edema, or keloid formation and abnormal pigmentation in an area six square inches or less.  The VA examiner reported the Veteran was employed full time and lost six weeks over the past 12 months for headaches and dizziness.  The Veteran's activities of daily living were affected in grooming because his scar interfered with shaving his scalp.  The examiner also found a small 1.5 cm raised soft tissue protuberance on the left posterior lateral occipital area that was soft, non-tender, freely-moveable, not connected to the residual surgical scar, and did not appear to be keloid in nature.

In a February 2012 Board hearing, the Veteran testified that he submitted additional pictures because he alleged the VA examiners failed to take into account bumps that appeared over his entire head related to the in-service injury.  He indicated that the bumps come and go and that he also had headaches and hair loss due to treatment for the keloid and resulting scar.

After careful review of the evidence, the Board finds that the criteria for an evaluation greater than 10 percent for residual T shaped scar, status post treatment for acne keloidal nuchae are not met.  The record shows that the Veteran's scar was manifested by a scar at least one-quarter inch wide at widest part, throughout the period of the claim.  The Veteran's scar and prior acne keloidal nuchae were at most 11 centimeters (less than five inches) in length, surface contour was not elevated or depressed on palpation, scar was not adherent to underlying tissue, and the hypo-pigmented skin did not exceed an area of six square inches, skin texture was normal, no underlying soft tissue was missing, and the skin was not indurated or inflexible.  There is no indication that the Veteran's scar or acne keloidal nuchae exhibited more than one characteristic of disfigurement throughout the period of the claim.  Therefore, the disability does not warrant more than the assigned rating of 10 percent.

The Board has evaluated the Veteran's service-connected skin disability as disfigurement of the head, face, or neck.  The disability, particularly the prior acne keloid nuchae, potentially falls under Diagnostic Code 7806 for dermatitis or eczema.  A higher rating of 30 percent requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy required for six weeks or more during the past 12 month period, but these manifestations are not shown by the evidence in the Veteran's case.  Further, Diagnostic Codes 7802-7804 would not result in a higher evaluation because the maximum schedular rating is 10 percent.  Diagnostic Codes 7801 and 7805 are inapplicable because there is no evidence of deep scar or limited motion and a higher evaluation of 20 percent requires a scar in area exceeding 12 square inches, which is not shown by the evidence in the Veteran's case.  The evidence does not show that the Veteran's scar is deep, painful, measures more than six square inches, is unstable, or results in limitation of function of the affected part, a higher initial rating is not warranted under Diagnostic Codes 7801-7805.  

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of residual T shaped scar, status post treatment for acne keloidal nuchae, as discussed above, are contemplated by the schedular criteria.  The Board recognizes that the Veteran testified in February 2012 that he also had symptoms of recurring bumps all over his head, headaches, and hair loss.  However, these issues were referred to the RO as additional claims of entitlement to service connection secondary to treatment for residual T shaped scar.  The Veteran's manifestations of a scar with hyperpigmentation are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the referred issue of headaches secondary to treatment for residual T shaped scar, status post treatment for acne keloidal nuchae raised the possibility that headaches caused increased absenteeism at the Veteran's place of employment, there is no contention on the Veteran's part or evidence suggesting that the service-connected residual T shaped scar is sufficient by itself to render the Veteran unemployable.  Moreover, the Veteran is currently employed full time.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability due to residual T shaped scar, status post treatment for acne keloidal nuchae has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 10 percent for residual T shaped scar, status post treatment for acne keloidal nuchae is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


